     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TROY BRITT,                                                                        2/20/19
                Plaintiff,
           -against-                                    17-CV-931 (AJN) (BCM)
 CITY OF NEW YORK, et al.,                              SANCTIONS ORDER
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

          For the reasons that follow, plaintiff’s counsel Vik Pawar, Esq. shall pay to defendants, as

a discovery sanction, defendants’ reasonable costs, including attorneys’ fees, incurred in

connection with (a) the depositions of Eric Levy, Esq. and Dwayne Britt, and (b) defendants’

successful letter-motions to compel and for sanctions.

I.        BACKGROUND

          Plaintiff Troy Britt, represented by attorney Pawar, filed this action on February 8, 2017,

pursuant to 42 U.S.C. §§ 1983 and 1988, seeking redress for injuries suffered during the course of

an arrest by the New York Police Department (NYPD) on May 18, 2014. Defendants are the City

of New York (City) and seven individual NYPD officers. See Second Am. Compl. (Dkt. No. 21)

¶¶ 7-8.

          On May 9, 2017, the District Judge directed that the case be conducted in accordance with

this District’s § 1983 Plan. (Dkt. No. 29.) The § 1983 Plan requires the parties to engage in early

limited discovery, conduct settlement negotiations, and participate in a mediation, see Local Civil

Rule 83.10, ¶¶ 5-10, before commencing in full-scale discovery and other pretrial proceedings.

The Plan “does not relieve any party of its obligation to preserve documents and to issue

preservation instructions.” Id. ¶ 11.
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 2 of 15



       On July 11, 2017, defendants filed their Answer. (Dkt. No. 30.) On October 3, 2017,

attorney Pawar requested that the case be removed from the § 1983 Plan, citing his dissatisfaction

with defendants’ pre-mediation settlement position. (Dkt. No. 33.) On October 10, 2017, the

District Judge denied the request. (Dkt. No. 35.)

       On November 17, 2017, the parties reported that “[d]iscovery pursuant to Local Civil Rule

83.10 has been conducted” but that the mediation had not yet occurred. (Dkt. No. 39.) On

December 18, 2017, Mr. Pawar reported that “[t]he mediator has issued a final report and closed

his file,” and asked for an initial pretrial conference before the Court. (Dkt. No. 42.) On December

19, 2017, defendants reported that the mediator closed his file only because plaintiff’s counsel was

unwilling to mediate. (Dkt. No. 43.) On December 21, 2017, the District Judge referred this action

to me for general pretrial management. (Dkt. No. 45.)

       In light of the parties’ failure to mediate pursuant to the § 1983 Plan, I referred the case to

the Court-annexed Mediation Program. (Dkt. No. 49.) The mediation was unsuccessful.

Consequently, formal discovery commenced (see Dkt. No. 54), and quickly became contentious.

The parties made numerous discovery-related motions, resulting in a series of conferences and

orders, some of which included sanctions. (See, e.g., Dkt. Nos. 59, 62, 71, 78, 79, 81, 83, 97, 104,

112, 116, 122.) The discussion below is limited to the events relevant to the present dispute.

       In their first set of document requests, defendants asked plaintiff to “[p]roduce all

photographs . . . documenting . . . all injuries that resulted from the Incident, including injuries to

person and property.” Def. Ltr. dated Aug. 21, 2018 (Aug. 21 Ltr.) (Dkt. No. 82), Ex. E (Dkt. No.

82-5), Req. No. 4. On April 26, 2018, plaintiff responded to all of defendants’ document requests,

including No. 4, with a single sentence: “Plaintiff has no documents in his possession and will




                                                    2
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 3 of 15



execute any appropriate Releases upon a showing of relevance.” Id., Ex. F (Dkt. No. 82-6), at ECF

page 3.

          In their second set of document requests, defendants asked plaintiff (even more pointedly)

to “[p]roduce all photographs, videotapes or audiotapes, or their electronic equivalent . . .

concerning . . . any injuries and/or damages arising from, or caused or exacerbated by, the

Incident,” adding, “Defendant(s) request exact duplicates of all images and/or files on any

electronic storage device, with all metadata, including without limitation, all date and time

stamps.” Aug. 21 Ltr., Ex. G (Dkt. No. 82-6), Req. No. 21. On August 7, 2018, plaintiff responded,

“None relevant to the request.” Id., Ex. H (Dkt. No. 82-7).

          A.     The Photographs

          On August 15, 2018 – two days before the close of the fact discovery period and one day

before the plaintiff’s deposition – attorney Pawar produced, for the first time, a series of 15 color

photographs (the Photographs) depicting various injuries to plaintiff’s right eye, face, and body.

See Aug. 21 Ltr., Exs. A-D (Dkt. Nos. 82-1 through 82-4). Plaintiff looked somewhat worse in the

Photographs than he did the mugshots taken by the NYPD immediately after his arrest, which

defendants had previously produced, see id., Ex. J (Dkt. No. 82-10), and which – until then – had

been the only photographic evidence available concerning plaintiff’s claimed injuries.

          Mr. Pawar produced the Photographs by email, in the form of four portable document

format (pdf) files named “Britt pic 1” through “Britt pic 4,” without any metadata showing when

or in what format the images were originally created. At deposition on August 16, 2018, plaintiff

stated that the Photographs were taken by his brother Dwayne Britt on May 19, 2014, shortly after

plaintiff was released from custody. Aug. 21 Ltr. at 3. He further stated that the Photographs were

provided to his former attorney, Eric Levy, before Mr. Levy transferred the file to Mr. Pawar. Id.



                                                  3
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 4 of 15



       B.      Motion Practice Regarding the Photographs

       In their letter dated August 21, 2018, defendants sought an order (i) extending the fact

discovery deadline so that they could take attorney Levy’s deposition; and (ii) directing plaintiff

to provide the metadata associated with the original Photographs. See Aug. 21 Ltr. at 1-2, 5. 1

       By letter dated August 28, 2018 (Dkt. No. 88), attorney Levy stated that he obtained the

Photographs on April 15, 2015, when he was first retained by plaintiff; that he believed (but was

not certain) that the images were transmitted to him by text; that he saved them electronically as

pdf files named “Britt pic 1” through “Britt pic 4”; that on May 12, 2015, he filed an Amended

Notice of Claim against the City on plaintiff’s behalf; that in early 2016 he referred plaintiff to Mr.

Pawar “in order to file his complaint in federal court”; that on March 10, 2016, he sent the four

pdf files to Mr. Pawar, by email; and that he did not know when the Photographs were taken.

       By letter dated September 6, 2018 (Dkt. No. 90), Mr. Pawar asserted that he had

“completely forgotten” about the images he received from Mr. Levy, and thus that his repeated

failure to produce the Photographs was an “oversight,” but was not “intentional.” He then sought



1
  Defendants also requested that I issue a second order directing plaintiff to supplement the written
report of his medical expert Hadley King, M.D. Aug. 21 Ltr. at 1, 4-5. Dr. King’s original report,
dated May 15, 2018, consisted of a one-page letter, addressed to Mr. Pawar, titled “Re: Troy Britt
Photographs.” The text of the report, in its entirety, read as follows: “After a careful review of the
photographs you submitted and the timeline of the alleged assault, it is my expert medical opinion
that there is significant periorbital edema on the right side. Further work up would be needed as
soon as possible to evaluate for fracture or other traumatic injuries, including intercranial
hemorrhage. Retinal complications would also need to be ruled out with a dilated ophthalmologic
examination.” Aug 21 Ltr., Ex. I. Dr. King did not include any list or description of the photographs
that formed the basis of her opinion. On August 14, 2018, I directed plaintiff to supplement Dr.
King’s report “by identifying all photos and other data ‘considered by the witness’ in forming [her]
opinion,” as required by Fed. R. Civ. P. 26(a)(2)(B)(ii) and (iii). (Dkt. No. 79.) On August 22,
2018 – no supplement having been served – I ordered plaintiff to comply with my August 14 order
no later than August 24, 2018, “on pain of sanctions.” (Dkt. No. 83.) On August 24, 2018, plaintiff
served Dr. King’s supplemental report (Dkt. No. 87-1), in which she stated that her “comments
were based on visual inspection of the photographs . . . stamped 108-111.” Those numbers
correspond to the Bates numbers of the mugshots previously produced by defendants.
                                                  4
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 5 of 15



to blame defendants for his oversight, arguing that they should have asked for the Photographs

when they received plaintiff’s original Notice of Claim on August 12, 2014. Id. at 3.

       On September 10, 2018, after a discovery hearing, I granted defendants’ August 21 letter-

motion in part, directing plaintiff to use “every reasonable effort to obtain and produce to

defendants the originals (in native format, with metadata) of the [Photographs],” and permitting

defendants to conduct two non-party depositions designed to uncover the original Photographs

and/or shed light on their provenance. See Order dated September 10, 2018 (Sept. 10 Order) (Dkt.

No. 92), at 1.

       In addition, I determined that an award of fees would be required in accordance with Fed.

R. Civ. P. 37(a)(5) – and would run “against plaintiff’s counsel alone,” because counsel possessed

but “unaccountably failed to produce” the Photographs for nearly two and a half years,

notwithstanding that they were squarely responsive to a series of discovery requests made by

defendants during that period. Id. at 2. Moreover, I noted, attorney Pawar had made no effort,

during those nearly two and a half years, to obtain the original Photographs or the associated

metadata, which could either confirm or contradict plaintiff’s testimony as to the date on which

they were taken. Thus, “[d]uring the period of delay, defendants were deprived of information that

would have been useful not only for trial preparation but also for settlement evaluation.” Id. Rather

than determine the amount of the Rule 37(a)(5) award at that time, however, I held further

sanctions proceedings in abeyance “pending the resolution of all remaining issues related to the

Photographs.” Id. at 3.

       C.        Defendants’ Application for Additional Sanctions

       By letter-application dated October 5, 2018 (Oct. 5 Ltr.) (Dkt. No. 106), defendants

reported that they conducted the depositions of Dwayne Britt and Eric Levy on September 26 and

October 1, 2018, respectively. Id. at 1. Dwayne Britt testified that he took the Photographs the day
                                                 5
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 6 of 15



after plaintiff’s arrest (May 19, 2014), using a cellphone he no longer possessed. Id. at 2. The

original Photographs (and associated metadata) were never recovered. Id.; see also Transcript of

October 24, 2018 Conference (Tr.) (Dkt. No. 125) at 6:3-13.

       As a penalty for attorney Pawar’s discovery misconduct, defendants asked the Court to

“cap plaintiff’s counsels’ attorneys’ fees from August 8, 2017, the date he should have disclosed

and produced plaintiff’s undated photographs until the time they were disclosed on August 15,

2018.” Oct. 5 Ltr. at 1. Defendants reasoned that the Photographs should have been produced on

August 8, 2017, pursuant to Local Civil Rule 83.10, ¶ 5(b)(iii) (requiring the plaintiff in a § 1983

Plan case to serve “any video and photographs of the incident” within 28 days of defendants’

answer), and argued that they would have “evaluated the case differently,” and likely made an

early-stage Rule 68 offer, had they been timely provided the Photographs. Id. at 2.

       Plaintiff opposed the application on October 9, 2018. (Dkt. No. 107), arguing that “the

point is moot because defendants never served a Rule 68,” and reiterating that his failure to timely

disclose the Photographs was an “honest mistake.” Id. at 1.

        By order dated October 11, 2018 (Dkt. No. 108), I construed defendants’ October 5 letter-

application as their “final request for sanctions (other than a fee award) arising out of counsel’s

failure to timely produce the photographs in question,” and directed them to specify, in their reply

letter, when they would have served their hypothetical Rule 68 offer; the amount of the offer; and

whether they were willing to serve that offer now, “so that plaintiff may either accept or decline it

on a nunc pro tunc basis.” Id. at 1-2.

       By letter dated October 16, 2018 (Oct. 16 Ltr.) (Dkt. No. 111), defendants stated that if the

Photographs had been produced on August 8, 2017, they “would have served a Rule 68 offer on




                                                 6
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 7 of 15



August 31, 2017 in the amount of $15,001.00,” and confirmed that they were willing to “serve that

offer now on a nunc pro tunc basis.” Oct. 16 Ltr. at 1.

       “Moreover,” defendants wrote, “an attorneys’ fee award should be levied against Plaintiff’s

counsel, Vik Pawar, as a sanction for his conduct in needlessly and vexatiously protracting this

lawsuit.” Oct. 16 Ltr. at 1. Defendants sought additional monetary sanctions:

       (i)     pursuant to Fed. R. Civ. P. 11, because plaintiff asserted frivolous claims against

               the New York City Department of Corrections (DOC) and its personnel, 2 see id. at

               1-3;

       (ii)    pursuant to Fed. R. Civ. P. 37(a)(5), because plaintiff’s counsel “intentionally”

               withheld the Photographs and failed to take any steps to preserve crucial evidence

               such as the associated metadata and Dwayne Britt’s cellphone, see id. at 3; and

       (iii)   pursuant to 28 U.S.C. § 1927, because plaintiff’s counsel engaged in a pattern of

               vexatious litigation tactics, including but not limited to overpleading the case at the

               outset and withholding the Photographs. See id. at 3-4.

       Defendants did not ask for a preclusion order. 3 They did, however, specifically request

reimbursement of the witness fees they paid to take the depositions of attorney Levy, Dwayne



2
  The DOC operates the Rikers Island correctional facility. Plaintiff’s original Complaint (Dkt. No.
1) named the DOC and four unnamed DOC officers as defendants, see id. ¶ 9, based on allegations
that plaintiff was held at the Anna M. Kross Correctional Center on Rikers Island until he could
post bail, and that during that time he was “denied any medical care” for his “obviously visible
injuries.” Id. ¶¶ 19-22. In fact, plaintiff was not sent to Rikers Island at any point between his May
18, 2014 arrest and his May 19, 2014 release. His First Amended Complaint (Dkt. No. 5) dropped
all factual allegations concerning Rikers Island, but continued to list the DOC and its officers as
defendants. See id. ¶ 9. Plaintiff’s current pleading, as noted above, runs only against the City and
the NYPD officers allegedly responsible for his injuries.
3
 Three months later, on January 18, 2019, defendants filed a motion in limine asking the District
Judge to preclude plaintiff from offering or referring to the Photographs at trial because they were
not timely produced. See Def. Mem. dated Jan. 18, 2019 (Dkt. No. 154), at 8.

                                                  7
      Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 8 of 15



Britt, and Dr. King, which “would have been unnecessary had Mr. Pawar timely turned over” the

Photographs. Oct. 16 Ltr. at 4.

       During a conference on October 24, 2018, defendants’ counsel stated, on the record, that

after taking the additional depositions permitted by the Court she had no reason to doubt that the

Photographs were taken “on the date that the plaintiff and his brother say they were taken.” Tr. at

6:19-22. However, counsel argued, given that the Photographs tended to strengthen the plaintiff’s

damages case, timely disclosure would have permitted her to obtain additional settlement authority

early in the litigation, which in turn “might have” resulted in a higher offer made at the April 2018

mediation or, alternatively, a Rule 68 offer made prior to or immediately after the mediation, either

of which might have resolved the case. Tr. at 9:7-22. 4

       On December 10, 2018, at the parties’ request, I scheduled a settlement conference for

February 4, 2019, holding defendants’ request for sanctions in abeyance. (Dkt. No. 135.) The

conference took place as scheduled but did not produce a settlement. Consequently, a sanctions

decision is required.

II.    ANALYSIS

       “A federal trial court has broad discretion to select appropriate sanctions for discovery

misconduct.” Seena Int’l, Inc. v. One Step Up, Ltd., 2016 WL 2865350, at *11 (S.D.N.Y. May 11,

2016) (Moses, M.J.) (citing Daval Steel Products, a Div. of Francosteel Corp. v. M/V Fakredine,

951 F.2d 1357, 1365 (2d Cir. 1991)). The “mildest” sanction “is an order to reimburse the opposing

party for expenses caused by the failure to cooperate.” Cine Forty-Second St. Theatre Corp. v.



4
  On the then-existing record, defendants’ counsel obtained only $5,000 in settlement authority
prior to the April 2018 mediation. Tr. at 11:4-9. Counsel recalls offering “one [thousand] or maybe
up to two [thousand] at the unsuccessful mediation. Id. Had she seen the Photographs before the
mediation, however, counsel believes she would have obtained – and might have used – additional
settlement authority at that mediation. Id. at 11:18-24.
                                                 8
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 9 of 15



Allied Artists Pictures Corp., 602 F.2d 1062, 1066 (2d Cir. 1979); accord Izzo v. ING Life Ins. &

Annuity Co., 235 F.R.D. 177, 188 (E.D.N.Y. 2005). More severe sanctions, up to and including

orders “prohibiting the introduction of evidence on particular points” and dismissing a plaintiff’s

complaint, are available under various subsections of Rule 37. Cine Forty-Second St. Theatre

Corp., 602 F.2d at 1066 (“Rule 37 provides a spectrum of sanctions.”). However, “any sanction

must be narrowly tailored to remedying the specific prejudice that the party seeking discovery

would otherwise suffer.” Rivera v. New York City Hous. Auth., 1998 WL 108032, at *1 (S.D.N.Y.

Mar. 11, 1998), aff’d, 1998 WL 193230 (S.D.N.Y. Apr. 21, 1998).

       A.      Monetary Sanctions Pursuant to Rule 37(a)(5)

       Monetary sanctions are the norm, not the exception, when a party is required to engage in

motion practice in order to obtain the discovery to which it is entitled. Thus, Rule 37(a)(5) provides

that whenever a party makes a successful motion to compel disclosure – as defendants did on

August 21, 2018 – the court “must,” after giving an opportunity to be heard, award “the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees,” subject to certain

exceptions not applicable here. Fed. R. Civ. P. 37(a)(5)(A). I have already determined that Rule

37(a)(5) monetary sanctions will be awarded in this case. See Sept. 10 Order at 2-3. I address the

scope of the Rule 37(a)(5) award below.

       B.       Additional Monetary Sanctions

       Rule 37(a)(5) is limited, by its terms, to the reasonable expenses “incurred in making the

motion.” Under Rule 37(c), however, the court may also “impose other appropriate sanctions,

including any of the orders listed in Rule 37(b)(2)(A)(i)-(vi),” where a party fails to provide

information as required by Fed. R. Civ. P. 26(e). Rule 26(e) requires a party to “supplement or

correct” a previously-served discovery response “in a timely manner if the party learns that in

some material respect the [previous] response is incomplete or incorrect.” In this case, plaintiff

                                                  9
     Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 10 of 15



provided materially incomplete and incorrect responses to both sets of document requests served

by defendants, and failed to supplement or correct those responses in a timely manner. Thus, Rule

37(c) authorizes me to impose appropriate sanctions – included but not limited to those listed in

Rule 37(b)(2)(A)(i)-(vi) – for plaintiff’s failure to acknowledge and produce the Photographs on a

timely basis. See also Scantibodies Lab., Inc. v. Church & Dwight Co., 2016 WL 11271874, at

*17 (S.D.N.Y. Nov. 4, 2016) (Rule 37(c) “has also been held to provide sanctions for the untimely

production of documents and information required to be produced.”) (citation and quotation marks

omitted), report and recommendation adopted, 2017 WL 605303 (S.D.N.Y. Feb. 15, 2017); Boyde

v. Monroe Cty., 2011 WL 4457668, at *2-3 (W.D.N.Y. Sept. 23, 2011) (sanctioning a § 1983

plaintiff pursuant to Rule 37(c) for failing to produce a potentially significant note that he wrote

to one of the defendants during the fact discovery period, and then producing it belatedly, claiming

that he had forgotten about it until his own deposition “jogged his memory”).

        Similarly, under Rule 37(e), the Court may issue sanctions “to cure the prejudice” to

another party where, as here, “a party failed to take reasonable steps to preserve . . . electronically

stored information [ESI] that should have been preserved in the anticipation or conduct of

litigation.” Fed. R. Civ. P. 37(e); Lokai Holdings LLC v. Twin Tiger USA LLC, 2018 WL 1512055,

at *9 (S.D.N.Y. Mar. 12, 2018) (“In addition to any other sanctions expressly contemplated by

Rule 37(e), as amended, a court has the discretion to award attorneys’ fees and costs to the moving

party.”). In this case, attorney Pawar failed to take reasonable steps – or indeed any steps – to

identify or preserve ESI relating to the Photographs at any time during his representation of the

plaintiff.

        However, defendants’ request for an award covering all of their attorney’s fees and other

expenses since August 8, 2017, see Oct. 16 Ltr. at 4, must be rejected. Local Civil Rule 83.10,



                                                  10
       Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 11 of 15



¶ 5(b)(iii), required service of “[a]ny video and photographs of the incident” within 28 days of

defendants’ answer. Although a conscientious attorney would undoubtedly include in the

production any photographs of the plaintiff’s resulting injuries, even if taken in the days following

the incident, I decline to impose discovery sanctions based on a reading of the rule that would

make such production mandatory under the § 1983 Plan. Thus, the earliest date on which plaintiff

was affirmatively required to turn over the Photographs was April 26, 2018, when plaintiff

responded to defendants’ first set of document requests and denied – falsely – that he possessed

any photographs “documenting” the injuries that resulted from his arrest. See Aug. 21 Ltr., Exs.

E-F.

         Moreover, while it is entirely possible – perhaps even likely – that timely production of the

Photographs would have altered the course of this lawsuit, there is no reason to believe that

production of those images on August 8, 2017 (or, for that matter, on April 26, 2018) would have

immediately brought the litigation to an end. I therefore cannot conclude that all (or even most) of

defendants’ litigation expenses from those dates forward were “caused by” Mr. Pawar’s failure to

produce the Photographs in a timely manner. See Boyde, 2011 WL 4457668, at *3 (rejecting

defendants’ request for preclusion sanctions as a remedy for plaintiff’s failure to produce relevant

evidence on a timely basis and instead reopening discovery to permit additional questioning of




                                                  11
    Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 12 of 15



certain witnesses). Nor can I make a comparable award under the authority of 28 U.S.C. § 1927 5

or Fed. R. Civ. P. 11. 6

        After careful consideration of the record in this action, as well as the parties’ submissions,

I conclude that Mr. Pawar must reimburse defendants for their reasonable expenses (including

attorney’s fees, witness fees, and transcript expenses) incurred in conducting the depositions of

Eric Levy and Dwayne Britt, which would have been unnecessary had the Photographs been timely

produced with associated metadata. However, I cannot reach the same conclusion concerning the

deposition of Dr. King. Had the Photographs been timely produced, it is likely that Mr. Pawar

would have provided them to Dr. King as well as to defendants; thus, it is possible that her expert

report would have been different from the one she signed on May 15, 2018. There is no reason to

believe, however, that under those circumstances defendants would have foregone the opportunity


5
  Defendants invoked § 1927 for the first time in their October 16, 2018 reply letter, making the
request procedurally improper. Moreover, § 1927 requires the moving party to adduce “clear
evidence” of “bad faith.” See, e.g., Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42, 55 (2d
Cir. 2018) (quoting Kim v. Kimm, 884 F.3d 98, 106 (2d Cir. 2018)) (“To impose sanctions under
[§ 1927], a court must find clear evidence that (1) the offending party’s claims were entirely
without color, and (2) the claims were brought in bad faith – that is, motivated by improper
purposes such as harassment or delay.”) (alterations in the original). In this case, defendants
request for § 1927 sanctions relies in substantial part on conduct by Mr. Pawar that is unrelated to
the Photographs, including his filing of an original pleading alleging unfounded claims against the
DOC and its personnel and his conduct during confidential mediation proceedings. See Oct. 16
Ltr. at 4. A fuller record would be required to determine whether some or all of that conduct met
the definition of “bad faith” for purposes of § 1927.
6
  Defendants’ Rule 11 request, which is premised on the contents of plaintiff’s original Complaint,
was also made for the first time in their reply letter and was therefore procedurally improper.
Moreover, as defendants are well aware, a Rule 11 motion must be “made separately from any
other motion” and may not be filed until the opposing party has been served with it and given 21
days to withdraw “the challenged paper, claim, defense, contention, or denial.” Fed. R. Civ. P.
11(c)(2). Defendants did not comply with any aspect of Rule 11(c)(2) before seeking sanctions
pursuant to Rule 11(b). Nor may they dispense with those preconditions by the simple stratagem
of asking the Court to initiate a Rule 11 proceeding sua sponte, see Oct. 16 Ltr. at 1, which the
Court is authorized to do under Rule 11(c)(3). See generally Muhammad v. Walmart Stores East,
L.P., 732 F.3d 104, 108 (2d Cir. 2013) (noting that while the 21-day safe harbor does not apply in
the “rarer cases” initiated under Rule 11(c)(3), a “finding of subjective bad faith” is required).
                                                 12
    Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 13 of 15



to take her deposition and thereby avoided the associated expenses. Moreover, by the time

defendants did take Dr. King’s deposition on October 3, 2018 (see Dkt. No. 140-17), she had

supplemented her report, confirming that it was based upon the mugshots, not the Photographs.

Thus, defendants were adequately apprised of her opinions and the bases therefore, and have not

sought to recall her for additional examination.

       C.      A Nunc Pro Tunc Rule 68 Offer

       Defendants assert that if they had they seen the Photographs on August 8, 2017, they would

have made a Rule 68 offer of judgment in the amount of $15,001 on August 31, 2017. Oct. 16 Ltr.

at 1; Tr. at 11:18-24. Their argument, in essence, is that fairness demands that they be permitted

to make that offer now, nunc pro tunc.

       Fed. R. Civ. P. 68 is a “cost-shifting [mechanism] designed to encourage settlements

without the burdens of additional litigation.” Marchuk v. Faruqi & Faruqi LLP, 104 F. Supp. 3d

363, 367 (S.D.N.Y. 2015) (quoting Stanczyk v. City of New York, 752 F.3d 273, 280 (2d Cir. 2014))

(alternation in the original). The term “costs,” as used in Rule 68, includes “attorney’s fees

awardable under 42 U.S.C. § 1988.” Marek v. Chesny, 473 U.S. 1, 8 (1985). Thus, in a § 1988

case, “a prevailing plaintiff may not recover from the defendant attorney’s fees and costs accrued

after an Offer of Judgment is served if the Offer exceeds the sum of the plaintiff’s ultimate

recovery.” Townsend v. Benjamin Enters., Inc., 679 F.3d 41, 58 (2d Cir. 2012) (citing Marek, 473

U.S. at 11-12). See also Marchuk, 104 F. Supp. 3d at 368 (“Because Plaintiff’s ultimate recovery

was less favorable than the Rule 68 Offer [that she rejected], she is not entitled to collect costs or

fees accrued after December 11, 2014.”). Thus, if I permit defendants to make a Rule 68 offer now,

on a nunc pro tunc basis – and if plaintiff rejects it – plaintiff’s ability to recover attorney’s fees

and costs from defendants will be cut off, as of the date on which the offer is deemed to have been

rejected, unless plaintiff obtains a judgment that is more favorable than the offer he rejected.
                                                   13
    Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 14 of 15



       I assume, without deciding, that a trial court has the power, in an appropriate case, to permit

a nunc pro tunc Rule 68 offer as a remedy for a discovery violation. See Residential Funding Corp.

v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d Cir. 2002) (“Where, as here, the nature of the alleged

breach of a discovery obligation is the non-production of evidence, a district court has broad

discretion in fashioning an appropriate sanction,” whether pursuant to Rule 37 or the Court’s

inherent authority); Preuss v. Kolmar Labs., Inc., 970 F. Supp. 2d 171, 175 (S.D.N.Y. 2013)

(“courts have broad discretion in determining whether and how to impose sanctions” under Rule

37(c)). The remedy is particularly appealing where, as here, the misconduct is primarily the fault

of plaintiff’s counsel, because it is counsel – not the plaintiff himself – whose recovery will be

reduced if the ultimate judgment is less favorable than the rejected Rule 68 offer.

       However, in this case I find that defendants’ assertion as to what they would have done 18

months ago, under circumstances different from those actually confronting them at the time, is too

speculative a basis for such a remedy here. 7 Moreover, their argument as to the appropriate date

for the retroactive application of the rule hangs on their contention – which I did not accept – that

plaintiff was affirmatively required to disclose the Photographs, pursuant to Local Civil Rule

83.10, 28 days after defendants filed their Answer. In any event, nothing prevented defendants

from serving a fresh Rule 68 offer in August 2018, when the Photographs were finally disclosed –

in the same amount as the offer they would have made in 2017, or in any other amount – but there

is no evidence of such an offer in the record before me. I therefore decline to fashion a nunc pro

tunc Rule 68 remedy in this instance.




7
 I note, in this regard, that defendants have not specified whether they would have offered $15,001
plus the plaintiff’s fees and costs incurred to that date or $15,001 inclusive of such fees and costs.

                                                 14
       Case 1:17-cv-00931-AJN-BCM Document 181 Filed 02/20/19 Page 15 of 15



III.     CONCLUSION

         For the reasons stated above, attorney Vik Pawar shall pay to defendants their reasonable

expenses, including attorney’s fees, incurred in obtaining the deposition testimony of Eric Levy

and Dwayne Britt, including noticing, preparing for, and conducting the depositions. In addition,

Mr. Pawar must pay to defendants their reasonable expenses incurred in making, briefing, and

arguing their letter-motion dated August 21, 2018 and their follow-up requests for specific

sanctions arising from the same misconduct. 8

         Defendants shall submit one or more declarations evidencing their recoverable fees and

costs no later than March 6, 2019. All sums requested must be supported by admissible evidence,

including properly authenticated copies of counsel’s relevant time and expense records.

         Attorney Pawar may file a response – limited to the amount of defendants’ recoverable

fees and costs, including apportionment – no later than March 20, 2019.

         There shall be no reply.

Dated: New York, New York
       February 20, 2019
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




8
  Defendants obtained substantially all of the relief they sought in their August 21 letter-motion,
but only a portion of the additional remedies they requested in their October 5 and October 16
letters. Defendants should therefore address whether and to what extent their expenses incurred in
making and arguing those applications should be apportioned. See Fed. R. Civ. P. 37(a)(5)(C) (“If
the motion is granted in part and denied in part, the court may . . . apportion the reasonable expenses
for the motion.”).

                                                  15
